UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 12-2401


RAIMUNDO LUGO,

                 Plaintiff - Appellant,

          v.

THE UNITED STATES OF AMERICA,

                 Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:11-cv-00416-BO)


Submitted:   May 30, 2013                     Decided:   June 4, 2013


Before SHEDD, DIAZ, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Coy E. Brewer, Jr., COY E. BREWER, JR., ATTORNEY AT LAW, PLLC,
Fayetteville, North Carolina, for Appellant.   Thomas G. Walker,
United States Attorney, Jennifer P. May-Parker, Shalika K. Shah,
Assistant United States Attorneys, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Raimundo      Lugo    appeals         the    district      court’s     order

granting the Government’s motion for summary judgment on his

complaint filed         pursuant      to    the    Federal     Tort    Claims   Act,   28

U.S.C.A. §§ 1346(b)(1), 2671-2680 (West 2006 & Supp. 2012).                            In

February 2010, Lugo entered the Pines Class Six store, which is

owned and operated by the Army Air Force Exchange Service, and

slipped and fell on a trickle of water coming from underneath

one of the refrigerated coolers.                  We affirm.

             This Court reviews a district court’s grant of summary

judgment     de   novo,    viewing         the    facts   and    drawing    reasonable

inferences in the light most favorable to the non-moving party.

PBM Prods., LLC v. Mead Johnson & Co., 639 F.3d 111, 119 (4th

Cir. 2011).        Summary judgment is proper “if the movant shows

that there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                             Fed. R.

Civ. P. 56(a).          “Only disputes over facts that might affect the

outcome    of     the   suit   under        the    governing     law    will    properly

preclude the entry of summary judgment.”                        Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986).                       To withstand a motion

for    summary      judgment,      the       non-moving        party    must      produce

competent evidence to reveal the existence of a genuine issue of

material fact for trial.               See Thompson v. Potomac Elec. Power

Co.,   312      F.3d    645,    649        (4th    Cir.   2002)       (“Conclusory     or

                                             2
speculative     allegations        do    not   suffice,         nor   does     a    mere

scintilla of evidence in support of [the non-moving party’s]

case.” (internal quotation marks omitted)).

           On appeal, Lugo asserts that there is a genuine issue

of   material     fact       as   to    whether     the     defendant        exercised

reasonable care in maintaining the premises.                     Our review of the

record leads us to conclude that the district court correctly

determined that Lugo’s proffered evidence of negligence did not

rise above speculative allegations.                 We therefore conclude that

the district court properly granted the Government’s motion for

summary judgment as to Lugo’s claim.

           Accordingly, we affirm the district court’s order.                         We

dispense   with       oral    argument     because        the    facts   and       legal

contentions     are   adequately        presented    in    the    materials        before

this court and argument would not aid the decisional process.



                                                                              AFFIRMED




                                          3